726 S.E.2d 184 (2012)
GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, et al.
No. 103A12-1.
Supreme Court of North Carolina.
June 18, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.
Jeremy Stephenson, Charlotte, for NC Association of Defense Attorneys and Property Casualty Insurers Association of America.
J. David Stradley, Raleigh, for N.C. Advocates for Justice.
Matthew M. Lawless, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 13th of June 2012 by N.C. Advocates for Justice for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 18th of June 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).